SECOND DIVISION
                                BARNES, P. J.,
                           RICKMAN and BROWN, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                                http://www.gaappeals.us/rules


                                                                  November 20, 2018




In the Court of Appeals of Georgia
 A16A1768. IN THE INTEREST OF E. G. M., a child.
 A16A2045. IN THE INTEREST OF I. L. M. et al., children.

      BROWN, Judge.

      In In the Interest of I. L. M., 304 Ga. 114 (816 SE2d 620) (2018), the Supreme

Court of Georgia reversed Division 5 of our decision in the consolidated opinion of

In the Interest of E. G. M., 341 Ga. App. 33, 59-61 (5) (798 SE2d 639) (2017),1 in

which we held that the juvenile court did not abuse its discretion in denying the

parents’ motion to dismiss the dependency petition. Accordingly, we vacate Division

5 of our earlier opinion, adopt the opinion of the Supreme Court as our own, and

reverse the juvenile court’s denial of the motion to dismiss without prejudice. In light

      1
         In its order, the Supreme Court granted certiorari as to A16A1768 and
A16A2045. However, the Supreme Court specifically noted in its opinion that only
A16A1768 was encompassed in the Court’s granted writ of certiorari. In the Interest
of I. L. M., 304 Ga. at 114, n. 1.
of the foregoing, Divisions 4 and 6 of our previous opinion are now moot, and we

vacate those divisions. Divisions 1 through 3 of our opinion, relating to A16A2045,

were not affected by the Supreme Court’s decision and thus remain in effect. See

Shadix v. Carroll County, 274 Ga. 560, 563-564 (1) (554 SE2d 465) (2001).

      Judgment affirmed in part and reversed in part. Barnes, P. J., and Rickman,

J., concur.




                                        2